Citation Nr: 0119277	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-14 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for left 
ear hearing loss.  

2.  Entitlement to a compensable disability rating for 
bilateral otitis media with left post-operative 
cholesteatoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1984 to January 1987 
and from November 1987 to February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the April 1999 rating decision found no 
new and material evidence to reopen the claim for service 
connection for a left ankle injury.  Although statements in 
the veteran's June 2000 substantive appeal reflect 
disagreement with that decision, the statements are not 
timely for purposes of construing them as a notice of 
disagreement that would initiate appellate review.  See 
38 C.F.R. § 20.302(a) (2000).  The Board will construe the 
statements as a claim to reopen, which is referred to the RO 
for the appropriate action.   

The issue of an increased rating for bilateral otitis media 
with left post-operative cholesteatoma is addressed in the 
REMAND portion of the decision, below.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has Level I hearing loss in the left ear.  
The veteran is not service-connected for any right ear 
hearing loss.    


CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear 
hearing loss have not been met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.85, Diagnostic Code 6100 (2000); 
38 C.F.R. § 4.87, Diagnostic Code 6100 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that, though taken prior 
to the VCAA's enactment, the RO's actions comply with the new 
statutory provisions.  That is, by way of the April 1999 
rating decision and March 2000 statement of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence necessary to prevail on his claim.  In addition, the 
RO provided the veteran with a medical examination.  The 
Board acknowledges that, although the veteran referred to 
treatment at VA facilities in both Dallas and Fort Worth in 
his October 1998 claim, the RO secured records only from Fort 
Worth.  However, during the May 2001 Board hearing, the 
veteran denied receiving any recent treatment at the VA 
facility in Dallas.  Therefore, the Board finds no reason to 
remand the matter for additional VA treatment records with 
respect to this claim.  The veteran has not authorized VA to 
secure any private medical records concerning his hearing 
loss.  Finally, as the veteran has had the opportunity to 
submit evidence and argument on his claim, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The RO established service connection for left ear hearing 
loss in a May 1989 rating decision.  At that time, it 
assigned a noncompensable (zero percent) rating.  The RO 
continued that rating in decisions issued in May 1993 and 
August 1997.  However, in the latter action, the RO awarded a 
10 percent rating for multiple noncompensable disabilities 
pursuant to VA regulation.  

The veteran submitted a claim for an increased rating in 
October 1998.  VA medical records secured in connection with 
that claim reflected no recent treatment or evaluation 
relevant to left ear hearing loss.  Results of an October 
1996 VA outpatient audiology examination showed, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-----
45
45
30
40

Average pure tone decibel loss was 40.  Speech audiometry 
revealed speech recognition ability of 96 percent in the left 
ear.		

In January 1999, the veteran underwent a VA audiology 
examination.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-----
45
50
30
45

Average pure tone decibel loss was 43.  Speech audiometry 
revealed speech recognition ability of 96 percent in the left 
ear.  

In his June 2000 substantive appeal, the veteran asserted 
that he had more than 50 percent hearing loss in the left 
ear.  During the May 2001 Board hearing, he related that he 
had difficulty hearing conversations and had to turn his good 
ear to the speaker.  He automatically tried to use his right 
ear to hear and had set up his television to facilitate 
hearing.  If he slept on his right side, he sometimes did not 
hear his alarm clock in the morning.  The veteran did not use 
a hearing aid.  He had not been told that he would benefit 
from one. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left ear hearing loss is evaluated as 
noncompensable.  During the pendency of the veteran's appeal, 
VA promulgated new regulations amending the rating criteria 
for hearing impairment, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 - 25,210 (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to June 10, 1999, the Board may apply 
only the previous version of the rating criteria.  As of June 
10, 1999, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The Board notes that the RO considered the amendments to the 
regulations in its March 2000 statement of the case, such 
that the veteran is not prejudiced by the Board's current 
consideration of his claim.  Bernard, 4 Vet. App. at 392-94.  
After careful review of the regulations in question, the 
Board finds that the changes are not significant to this 
particular veteran's claim and that the amended regulation is 
not more favorable to the veteran than the previous version.   

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone decibel loss 
and speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI (2000); 38 C.F.R. § 4.87, Table VI (1998).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII 
(2000); 38 C.F.R. § 4.87, Table VII (1998).  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 

When service-connection is in effect for hearing loss in one 
ear only, for purposes of determining the percentage 
evaluation for the service-connected ear, hearing in the non-
service connected ear is considered to be normal (assigned a 
Roman numeral I), absent total deafness in that ear.  
38 C.F.R. § 4.85(f) (2000); Boyer v. West, 210 F.3d 1351, 
1356 (Fed. Cir. 2000) (interpreting VA law and regulation in 
effect prior to the addition of 38 C.F.R. § 4.85(f)).  See 
38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383(a)(3).  

In this case, applying the results of the January 1999 VA 
examination to Table VI yields a Roman numeral value of I for 
the left ear.  As discussed above, because the right ear is 
not service connected, it is considered normal and assigned a 
value of I.  Applying these values to Table VII, the Board 
finds that the veteran's left ear hearing loss is evaluated 
as zero percent disabling.  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to a 
compensable disability rating for left ear hearing loss.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2000); 
38 C.F.R. § 4.87, Diagnostic Code 6100 (1998).   


ORDER

A compensable disability rating for left ear hearing loss is 
denied.  


REMAND

As discussed briefly above, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, the VCAA redefines VA's 
obligations with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas, supra.

Generally, upon the receipt of an application for benefits, 
VA must notify the claimant and his representative, if any, 
of any information, and any medical or lay evidence, not 
previously provided that is necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).   

With respect to the duty to assist, under the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(b)).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant. Id.  Such notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  

The Board finds that a remand is required in this case for 
compliance with the new VCAA notice and duty to assist 
provisions.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard, supra; 
VAOPGCPREC 16-92.  In an effort to assist the RO, the Board 
has identified certain assistance that must be rendered to 
comply with the VCAA.  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken.  

In this case, the veteran seeks a compensable disability 
rating for bilateral otitis media with left post-operative 
cholesteatoma.  The Board notes that the January 1999 VA 
otolaryngology examination was negative for active infection.  
During the May 2001 Board hearing, the veteran alleged 
receipt of private medical treatment for chronic ear 
infections and drainage.  He also asserted that he had 
private medical evidence of tinnitus as part of his service-
connected disability.  He agreed to submit records from his 
private physician.  

In June 2001, the Board received a statement from M. Enger, 
M.D., which stated that the veteran was seen and diagnosed 
with acute suppurative otitis and tinnitus if the left ear in 
June 2000, September 2000, February 2001, and June 2001.  In 
an associated statement, the veteran indicated that in a few 
days he was seeing an unidentified ears, nose, and throat 
(ENT) specialist.  He has not submitted records of that visit 
for consideration.     

After a review of the evidence, the Board finds that 
obtaining the actual records of the veteran's treatment by 
Dr. Enger and the ENT specialist would be of particular 
assistance in evaluating his claim.  In addition, given the 
recent onset of symptoms after the completion of the January 
1999 VA examination, a re-examination of the veteran would 
also be useful in assessing his current disability status.  A 
remand is required to accomplish these tasks.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran in 
writing and advise him to submit, or 
authorize VA to obtain, actual records of 
treatment from M. Enger, M.D., dated from 
June 2000 to the present, as well as the 
unidentified ENT specialist seen in June 
2001.  If the veteran authorizes VA to 
obtain the records, attempts to do so 
must proceed as provided by law.  

2.  The veteran should be afforded a VA 
otolaryngology examination to determine 
the current status of his bilateral 
otitis media with left post-operative 
cholesteatoma.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.

The examiner is asked to describe in 
detail any present symptomatology 
associated with bilateral otitis media 
and left post-operative cholesteatoma.  
In particular, the examiner should note 
the presence of cholesteatoma, 
suppuration, aural polyps, and tinnitus.  
If tinnitus is present, the examiner 
should determine whether it is a 
complication of the service-connected 
disability.     

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

4.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

5. Then, the RO should readjudicate the 
veteran's claim for a compensable 
disability rating for bilateral otitis 
media with left post-operative 
cholesteatoma.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



